Citation Nr: 1720495	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-40 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral knee disability.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1969 to August 1971, and on active duty in the United States Army from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

1. Low Back Disability

Although further delay is regrettable, the Board finds remand is warranted for a new medical etiology opinion from a new VA examiner for the low back disability claim, as the January 2017 VA nexus opinion (the sole nexus opinion for this claim of record) is improperly conclusory.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The January 2017 VA examiner stated in her report that the Veteran's low back disability "is more consistent with his age and normal wear and tear on the body and [the disability does] not reflect his military career."  Thus, the low back disability "is less likely as not (50 percent or greater probability)" incurred in or caused by his military service.  

The examiner did not report the supporting data that she used to make this conclusion (for example, the correlative or causative data on "normal wear and tear on the body" and this type of low back disability, and the correlative or causative data on age and this type of low back disability).  She also did not provide reasoned medical explanations to connect any supporting data to the Veteran, specifically.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008).  

Additionally, it is unclear from her report whether she considered the Veteran's lay statements regarding his low back disability because she did not address the lay statements in the rationale portion of her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably, the Veteran has continuously maintained that he hurt his lower back when he fell from a parachute jump when he was in the U.S. Army.  See e.g., Social Security Administration Records (showing that on May 17, 2011, the Veteran reported to Dr. J. V. a history of chronic back pain for 27 years that started when he fell from a parachute 27 years ago while in service.); October 2013 Letter from Dr. H. S. (showing that Dr. H. S. treated the Veteran's pain in his lower back on and off since 2000 and that the Veteran had reported that he injured his back when he fell from a parachute jump when he was in the U.S. Army.)

Furthermore, there is no written indication in the rationale portion of her opinion that she considered other relevant evidence in the record, including a service treatment record Sick Slip dated May 4, 1983, that has noted in the Remarks section: "Lower Back," and that the Veteran was to run at his own pace and distance.  See Sick Slip dated May 4, 1983.  

While it is true that a medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," the reasoning of the examiner must still be discernable.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Here, the opinion is devoid of any supporting facts and explanations of the facts.  Therefore, the Board finds that this opinion alone cannot be used to make an informed determination as to whether or not service connection for a low back disability is warranted.

Based on the above, remand is therefore warranted for a new medical etiology opinion for the back claim from a new VA examiner.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006) ("When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained.").  

2. Bilateral Knee Disability

For the same reasons discussed above, the Board finds that remand is warranted for a new medical etiology opinion from a new VA examiner, for the bilateral knee disability claim as well. 

The Veteran's January 2017 VA knee disability examination was conducted by the same VA examiner who conducted the Veteran's January 2017 VA low back disability examination.  The Board finds the January 2017 VA knee disability nexus opinion, the sole nexus opinion for this claim of record, inadequate as it is also improperly conclusory.  See Barr, 21 Vet. App. at 311.  

The examiner opined in her opinion that the Veteran's bilateral knee disability is less likely than not incurred in or caused by his military service.  However, she did not report the supporting data that she used to make this conclusion.  She also did not provide reasoned medical explanations to connect any supporting data to the Veteran, specifically.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

There is also no indication in the rationale portion of her opinion that she considered the Veteran's account that his knees were also injured when he fell from that parachute jump during military service.  See January 2017 VA knee disability opinion; June 2012 Veteran's Statement in Support of Claim.  See also Stefl, 21 Vet. App. at 123.

Furthermore, there is no written indication in the rationale portion of her opinion that she considered other relevant evidence in the record, including a service treatment record Sick Slip dated January 14, 1983 that has noted in the Remarks section: "mild chondromalacia" and "right knee," and an article on chondromalacia patella that the Veteran submitted as evidence on July 2013.

For these reasons, remand is warranted for a new medical etiology opinion for the bilateral knee disability from a new VA examiner as well.  See Coburn, 19 Vet. App. at 433.  

Accordingly, the case is REMANDED for the following action:

1. Provide the entire claims file (including this Remand decision) to a new VA examiner(s) and obtain new etiology opinions for the low back disability and bilateral knee disability claims.  If the examiner(s) determines that an opinion(s) may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination(s).

With respect to the low back disability claim, a VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current low back disability had its onset in or is otherwise related to the Veteran's active military service?  

b) Is it at least as likely as not that the Veteran's current low back disability had its onset in service or was manifested within one year of the Veteran's military discharge in 1971 or 1984?

With respect to the bilateral knee disability claim, a VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current bilateral knee disability had its onset in or is otherwise related to the Veteran's active military service?

b) Is it at least as likely as not that the Veteran's current bilateral knee disability had its onset in service or was manifested within one year of the Veteran's military discharge in 1971 or 1984?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion the Veteran's lay statements and all other relevant evidence regarding the each disability, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  a) With respect to the low back disability claim, this includes the Veteran's account of experiencing chronic back pain ever since he fell from a parachute while in service, and the May 4, 1983 Sick Slip.  b) With respect to the bilateral knee disability claim, this includes the Veteran's report that his knees were also injured when he fell from that parachute jump, and the January 14, 1983 Sick Slip and the article on chondromalacia patella of record.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




